Case 1:20-cv-00263-MAC-ZJH Document 4 Filed 01/21/21 Page 1 of 1 PageID #: 27




UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


GIOVANNI ALEXIS NAJARRO, SR.,                     §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:20-CV-263
                                                  §
WARDEN, USP BEAUMONT,                             §
                                                  §
                Respondent.                       §
                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Giovanni Alexis Najarro, Sr., proceeding pro se, filed this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241. The court referred this matter to the Honorable Zack
Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to

applicable laws and orders of the court.

         The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning this matter. The magistrate judge recommends dismissing the

petition without prejudice as moot.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the Report

and Recommendation.
                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment will be entered dismissing

the petition.

          SIGNED at Beaumont, Texas, this 21st day of January, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
